PER CURIAM.
The application for writ of error is refused, no reversible error. The opinion of the court of civil appeals contains a statement that may mislead litigants in the future, however. The court of civil appeals stated that an appeal from the probate court to the district court by writ of certiorari is still *345available. 543 S.W.2d 440, 443. Although we concluded in Cluck v. Hester, 521 S.W.2d 845 (Tex.1975), that writ of certiorari review was available, the holding in that case was bottomed on the failure of the legislature to repeal section 30 of the Probate Code, which authorized such review. After Cluck v. Hester the legislature repealed section 30, thereby making writ of certiorari review by the district court no longer available in probate matters. See Tex. Probate Code Ann. § 5(e) (Supp. 1976).
POPE, J., not sitting.